In the
 United States Court of Appeals
               For the Seventh Circuit
                         ____________

No. 04-3518
DAVY CADY,
                                             Plaintiff-Appellant,
                                v.

MICHAEL F. SHEAHAN, Cook County Sheriff,
WILLIAM G. BARBAT, Sheriff’s sergeant,
WILLIAM MARGALUS, Sheriff’s sergeant,
GONZALO LUCIO, Sheriff’s deputy, and
WILLIAM JACOBY, Sheriff’s deputy,
                                          Defendants-Appellees.
                         ____________
           Appeal from the United States District Court
      for the Northern District of Illinois, Eastern Division.
      No. 02 C 5989—Michael T. Mason, Magistrate Judge.
                         ____________
ARGUED SEPTEMBER 11, 2006—DECIDED NOVEMBER 3, 2006
                   ____________


 Before RIPPLE, KANNE, and WILLIAMS, Circuit Judges.
  KANNE, Circuit Judge. At issue in this case are claims
brought by Davy Cady pursuant to 42 U.S.C. § 1983 against
Cook County, Illinois, Sheriff Michael Sheahan and four
other sheriff’s officers, Gonzolo Lucio, William Barbat,
William Jacoby, and William Margalus (collectively “offi-
cers”), alleging violations of his civil and constitutional
rights. The claims arise from an encounter that took place
between Cady and the officers outside a Cook County
2                                                    No. 04-3518

courthouse on August 22, 2001. After completion of discov-
ery, the district court granted summary judgment for the
officers. For the reasons set forth below, we affirm.


                       I. Background
  On the morning of August 22, 2001, Cady arrived at a
Cook County courthouse in Bridgeview, Illinois sometime
between 6:15 and 6:30 a.m. Cady knew that the court-
house did not open until 8:30 a.m., but was attempting to
serve a summons on a Cook County Sheriff’s police officer
during a shift change.1 Cady was dressed in dirty, wrinkled
clothing, wore a beard, carried a briefcase with him, and
emanated a strong body odor. Cady walked back and forth
between the outer and inner sidewalks on the east side of
the courthouse, the latter of which was obscured by bushes
and was not often used by the public. Defendant Lucio
approached Cady at approximately 6:40 a.m.2 Officer Lucio
asked Cady why he was at the courthouse, to which Cady
responded that he was a federal process server. Officer
Lucio requested identification, but Cady refused. The
conversation proceeded with officer Lucio under the impres-
sion that Cady was claiming to be a federal officer, Cady
refusing to present identification, and Cady engaging officer
Lucio in a dialog about whether individuals, especially



1
  Cady was attempting to serve process on behalf of a Mr.
Richard Wos. That case eventually reached this court. Wos v.
Sheahan, 57 Fed. App’x. 694 (7th Cir. 2002) (affirming district
court’s dismissal on the pleadings of § 1983 claims arising from an
arrest and vehicle impoundment).
2
  Officer Lucio was alerted by court services officers that a
suspicious individual was found lurking in the bushes outside
of the courthouse, and was refusing to cooperate with court
services officers’ questioning.
No. 04-3518                                                   3

servers of federal process, are required to carry identifica-
tion.
  Cady requested to speak with a supervisor, and officer
Lucio summoned sergeant Barbat who also asked Cady
what his business was at the courthouse and to present
identification. The encounter continued in the same evasive
manner that it had with officer Lucio, with Cady inquiring
as to whether sergeant Barbat was making a Terry stop,
and if so, what crime he suspected Cady was committing,
was about to commit, or had committed.3 Cady further
stated that he would not reveal his identity unless he was
assured that it would not be used against him in a future
criminal prosecution. During the course of this encounter,
defendants officers Margalus and Jacoby arrived upon the
scene and remained there to ensure the safety of all
involved.
  Throughout the encounter, Cady reached into his brief-
case to reference his Sullivan’s Law Directory, and point out
certain Federal Rules of Civil Procedure to the officers.
After Cady had reached into his briefcase several times, one
of the officers present took the briefcase from Cady, placed
it on the hood of a squad car, and, along with another
officer, searched the contents for weapons. A Sullivan’s Law
Directory, a Bible, an address book, and a pen were found
in the briefcase; no weapons were found. The officers closed
the briefcase and placed it in a squad car until the end of
the encounter. Cady was also frisked at this time, and no
weapons were discovered.
  The officers, still under the impression that Cady was
claiming to be a federal officer, ran the name that appeared
in Cady’s Bible in their squad car computer. Finding that a
name was not enough to identify Cady, the officers pressed
Cady for more information. Officer Margalus stated that if


3
    Cady’s questions mirrored the language of 725 ILCS 5/107-14.
4                                                  No. 04-3518

Cady did not comply, he could be arrested for obstructing a
police officer. Officer Jacoby took out his handcuffs and told
Cady to put his hands behind his back, but never actually
’cuffed Cady. Cady gave his full name and date of birth. The
officers found that there were no outstanding warrants for
his arrest. Cady’s briefcase was returned to him and he was
sent off with information regarding the correct procedures
for serving a summons on a Cook County Sheriff’s officer.
The entire incident lasted between twenty and thirty
minutes.
  Cady filed his pro se complaint on December 20, 2002,
including federal claims under 42 U.S.C. § 1983 alleging
false imprisonment, false arrest, unlawful search and
seizure, a Monell claim against Sheriff Sheahan in his
official capacity and state law claims for negligent and
intentional infliction of emotional distress. After nearly two
years of discovery disputes and borderline frivolous mo-
tions, the parties made cross motions for summary judg-
ment. The officers correctly pointed out that Cady had not
complied with Northern District of Illinois Local Rule 56.1
in his statement of material facts,4 and the district court
struck Cady’s statement and ordered him to submit a
statement in compliance with Rule 56.1. Cady’s resubmitted
statement of material facts also did not comply with Rule
56.1 as it failed to adequately cite the record and was filled
with irrelevant information, legal arguments, and conjec-
ture. In light of this failure to comply with the Local Rules,
the district court exercised its discretion to use the officers’
statement of material facts in deciding whether, and to
which party, to grant summary judgment. The district court


4
  Illinois Local Rule 56.1 requires that a party moving for
summary judgment serve and file a statement of material facts to
which the party contends there is no genuine issue. The statement
must include specific references to the record.
No. 04-3518                                                  5

granted summary judgment to the defendants on all
claims.5


                        II. Analysis
  Cady presents three issues on appeal: (1) whether his
Fourth Amendment rights were violated when the officers
searched the contents of his briefcase; (2) whether the
officers had reasonable and articulable suspicion to initiate
an investigatory stop; and (3) whether the officers exceeded
the permissible scope and duration of the investigatory
stop.


A. Standard of Review
  We review a district court’s summary judgment ruling
de novo, viewing the facts in the light most favorable to
the non-moving party. Massey v. Johnson, 457 F.3d 711,
716 (7th Cir. 2006). Summary judgment is appropriate
when, based upon the record, “there is no genuine issue as
to any material fact and . . . the moving party is entitled to
a judgment as a matter of law.” Fed. R. Civ. P. 56(c). “When
the non-moving party fails to establish ‘the existence of an
element essential to that party’s case, and on which that
party will bear the burden of proof at trial,’ Rule 56(c)
mandates entry of summary judgment against that party
because ‘a complete failure of proof concerning an essential
element of the nonmoving party’s case necessarily renders
all other facts immaterial.’ ” Massey, 457 F.3d at 716
(quoting Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)).


5
   Cady brought a Monell claim against sheriff Sheahan in his
official capacity and also sued him individually, alleging that
he failed to discipline the officers and adequately respond to
Cady’s complaints. In this court Cady has not argued that
summary judgment was improper as to his Monell claim.
6                                                      No. 04-3518

  “A district court does not abuse its discretion when, in
imposing a penalty for a litigant’s non-compliance with
Local Rule 56.1, the court chooses to ignore and not con-
sider the additional facts that a litigant has proposed.”
Cichon v. Exelon Generation Co., L.L.C., 401 F.3d 803, 809-
10 (7th Cir. 2005). Likewise, the Supreme Court has made
clear that even pro se litigants must follow rules of civil
procedure. See McNeil v. United States, 508 U.S. 106, 113
(1980). Given that Cady had the opportunity to resubmit a
statement that complied with Rule 56.1, and that Cady is
an extremely experienced pro se litigant,6 the district court
did not abuse its discretion in adopting the officers’ version
of events. Thus, we use the officers’ statement of material
facts in determining whether summary judgment is proper,
but still view those facts in the light most favorable to
Cady. See Adams v. Wal-Mart Stores, Inc., 324 F.3d 935,
937 (7th Cir. 2003).


B. Protective Search
 Cady alleges that the officers violated his Fourth Amend-
ment right to be free from unlawful searches when they


6
  Indeed, Cady has filed six other unsuccessful pro se actions in
the Northern District of Illinois and three unsuccessful appeals to
the Seventh Circuit, including previous problems with Local Rule
56.1. See Cady v. Miss Paige, Ltd., 02 C 4867, 2004 WL 1144044
(N.D. Ill. Apr. 30, 2004); Cady v. South Suburban Coll., 310 F.
Supp. 2d 997 (N.D. Ill. 2004), aff ’d, 152 F. App’x 531 (7th Cir.
2005) (unpublished order), cert. denied No. 05-10758, 2006 WL
1209191 (Oct. 2, 2006); Cady v. Cook County, Illinois, 02 C 8333,
2003 WL 21360898 (N.D. Ill. June 11, 2003); Cady v. Dacosta, 02
C 3188 (N.D. Ill. June 12, 2002); Cady v. Vill. of McCook, 01 C
4375, 2002 WL 999429 (N.D. Ill. May 14, 2002), aff ’d, 57 F. App’x
261 (7th Cir. 2003) (unpublished order); Cady v. City of Chicago,
01 C 5152 (N.D. Ill. April 22, 2002), aff ’d, 56 F. App’x 61 (7th Cir.
2003) (unpublished order), cert. denied 540 U.S. 954 (2003).
No. 04-3518                                                       7

examined the contents of his briefcase without his consent.
In Terry v. Ohio, the Supreme Court noted American
criminals’ “long tradition of armed violence.” 392 U.S. 1, 23
& n.21 (1968) (noting that fifty-seven officers were killed in
the line of duty in 1966). This is no less true today than it
was in 1968.7 The Terry Court explained that the protective
search for weapons is a vital tool to serve the “immediate
interest of the police officer in taking steps to assure
himself that the person with whom he is dealing is not
armed with a weapon that could unexpectedly and fatally
be used against him. Certainly it would be unreasonable to
require that police officers take unnecessary risks in the
performance of their duties.” Id. at 23.
  In the course of a Terry stop, an officer may conduct a
protective search for weapons of an individual’s person, and
area within his control, if “a reasonably prudent man in the
circumstances would be warranted in the belief that his
safety or that of others was in danger.” Id. at 27; see
Michigan v. Long, 463 U.S. 1032, 1049-50 (1983). The
officers in this case were faced with an individual who was
lurking outside a courthouse well before it opened to the
public, was shabbily dressed, had not showered, carried a
briefcase, and claimed to be serving federal process on a
Sheriff’s officer. Cady was evasive in response to the
officers’ questions, and repeatedly reached into his brief-
case. Under the circumstances, a reasonably prudent officer
would be concerned for the safety of the officers and


7
   In 2001, the year of Cady’s encounter outside of the courthouse,
142 officers were feloniously killed in the line of duty. The events
of September 11 were responsible for claiming seventy-two of
those officers’ lives, leaving seventy additional officers killed in
the line of duty by violent assailants (compared with the fifty-
seven the Terry Court noted in 1966). Federal Bureau
of Investigation, Uniform Crime Reports for the United States—
2001, 3.
8                                                No. 04-3518

civilians in the area, as well as for Cady himself. The
district court properly determined that a protective search
for weapons of both Cady’s person and briefcase was
warranted and that no issue of material fact was presented.
Even if the officers first obtained Cady’s name from his
Bible, as he contends, they were not required to ignore what
they saw during a proper protective search for weapons.
Long, 463 U.S. at 1050. Cf. Minnesota v. Dickerson, 508
U.S. 366, 379 (1993) (distinguishing the manipulation of
contraband on suspect’s person in violation of Terry from
viewing contraband in plain sight which is proper under
Terry).


C. Reasonable Suspicion to Initiate Terry Stop
  Cady argues that the officers did not have reasonable
articulable suspicion to initiate a Terry stop. An officer is
warranted in effectuating a Terry stop when he can “point
to specific and articulable facts which, taken together
with the rational inferences from those facts, reasonably
warrant an intrusion.” Terry, 392 U.S. at 21. Cady points to
Brown v. Texas, but his reliance is misplaced; in Brown the
individuals were stopped because they were in a high crime
area, and the officers had no specified reason to believe they
were engaging in criminal activity or were armed. 443 U.S.
47, 48-49, 52 (1979). Such is not the case here, where the
officers had numerous specific facts creating reasonable
suspicion.
  Cady also relies on several cases pointing out that a dirty,
disheveled appearance alone does not amount to reasonable
suspicion. See, e.g., United States v. Sholola, 124 F.3d 803
(7th Cir. 1997); United States v. Smith, 263 F.3d 571 (6th
Cir. 2001). But the officers in this case did not rely on
Cady’s appearance alone; they also relied on his location,
the time of day, and the manner of his movements amongst
the bushes outside the courthouse. As we noted in Braun v.
No. 04-3518                                                 9

Baldwin, courthouses present heightened security concerns,
particularly those where criminal defendants are tried and
ongoing domestic disputes are resolved. 346 F.3d 761, 765
(7th Cir. 2003). These are factors an officer may properly
consider when determining whether a Terry stop is war-
ranted.
  Cady points out that an officer “is not entitled to seize
and search every person whom he sees on the street or of
whom he makes inquiries.” Sibron v. New York, 392 U.S.
40, 64 (1968). This is correct; but, an officer is entitled to
conduct a limited stop and related protective search for
weapons of an individual who is lurking amongst the
bushes outside a courthouse two hours before it opens, is
shabbily dressed, carrying a briefcase, claims to be a federal
process server, refuses to provide identification upon
request, and is evasive in response to police questioning.


D. Scope of Terry Stop
  We turn now to Cady’s final argument: that the permissi-
ble scope and duration of the Terry stop were exceeded. The
officers’ questioning regarding Cady’s identity and purpose
were clearly appropriate. While Cady argues that his
identity could not have shed any light on the legality of his
conduct that morning, his identity could have helped the
officers resolve the situation in a variety of ways. At least
one officer believed that Cady may have been at the
courthouse for a community service program. Additionally,
Cady could have been a litigant at the courthouse, which
could have heightened or alleviated the officers’ concerns.
Finally, Cady could have been an individual with a record
of mental illness who was presenting a danger to himself
and others. See Hiibel v. Sixth Judicial Dist. Court of
Nevada, Humboldt County, 542 U.S. 177, 186 (2004).
  In Hiibel, the Supreme Court held that states are permit-
ted to statutorily authorize the demand for identification
10                                                 No. 04-3518

during a Terry stop, and to require compliance with such
demand.8 542 U.S. at 188. Cady’s identity was relevant to
the purpose of the stop and the officers did not exceed the
scope of the stop by requesting identification.
  Nor did the duration of the stop exceed the limited
confines set forth in Terry. Cady’s contribution to the length
of the stop is dispositive of this issue. When delay is
attributable to the evasive actions of a suspect, the police do
not exceed the permissible duration of an investigatory
stop. United States v. Sharpe, 470 U.S. 675, 687-88 (1985).
Cady’s refusal to provide identification aside, he engaged
the officers in a dialog concerning the legal significance of
Supreme Court precedents and the Federal Rules of Civil
Procedure, asked to speak with a supervisor, failed to
correct the officers’ obvious belief that he was claiming to be
a federal agent,9 and threatened to sue the officers. The
total length of the stop was between twenty and thirty
minutes. The officers worked diligently to resolve the
situation, and released Cady as soon as they determined
that he was not a threat to safety at the courthouse. The
permissible scope and duration of the investigative stop
were not exceeded.




8
  Illinois has such a statute permitting officers to demand
identification during a temporary stop. 725 ILCS 5/107-14 (2006).
Under Hiibel and in conjunction with 720 ILCS 5/31-1 (2006), an
individual could be arrested for obstructing a peace officer for
failing to identify himself during a temporary stop.
9
  Cady asserts that all federal process servers are agents of
the federal government. The truth or falsity of this assertion
aside, he was not contributing to the swift resolution of the
encounter.
No. 04-3518                                            11

                   III. Conclusion
  For the foregoing reasons, the judgment of the district
court is AFFIRMED.

A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                  USCA-02-C-0072—11-3-06